DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-21 in the reply filed on February 25, 2021 is acknowledged.
It is noted however, that of the elected claim grouping (13-21), claims 14, 15, 20, and 21 depend directly or indirectly from non-elected claims 1 and 12, and therefore claims 14, 15, 20, and 21 are also non-elected without traverse.  Therefore, claims 13, and 16-19 have been examined herein on the merits, while claims 1-12, 14, 15, 20, and 21 are withdrawn from further consideration at this time.
Claims 1-12, 14, 15, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2021.
Specification
The disclosure is objected to because of the following informalities: On page 7, line 1 of paragraph [0035], “1142” should apparently be replaced by --142--, after “the elongated sleeve”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 13 recites the broad recitation “a conveyor”, and the claim also recites “the conveyor comprises an Archimedes’ screw” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/098478 A1 taken together with WO 2015/063076 A1.
WO 2011/098478 A1 (Fig. 2; page 27, line 15 through page 28, line 35; page 30, lines 1-22) discloses an evaporator (8) in fluid communication with a condenser unit (4), the evaporator unit (8) having an air inlet disposed at a first bottom end thereof (for entry of a relatively dry carrier gas D), a saturated air outlet at the second top end thereof (for exit of a relatively humid carrier gas C), a liquid inlet at the second end of the evaporator (8) for dispensing heated raw water into the rising carrier gas, and the condenser unit (4) configured to receive the humid carrier gas (C) and to condense the water vapor therein into a pure potable water stream (F).  The WO ‘478 reference further teaches preheating of the incoming raw water stream (A) by heat exchange with the output air from the evaporator (within the condenser (4)), and further heating of the raw water by passage through a heat exchanger (5) downstream of the condenser (4).  The reference also suggests (at page 28, lines 4-9) that the incoming raw water may undergo a first preheating through heat exchange or direct contact with the warm raw water collected in the bottom of the evaporator.  As such the WO ‘478 reference suggests three preheating stages of the incoming raw water prior to entry of the raw water into the second end of the evaporator unit via the liquid dispensing mechanism.  WO ‘478 does not disclose the use of an Archimedes’ screw to re-distribute the raw water between the first and second ends of the evaporator unit, nor does the WO ‘478 reference utilize means to draw the humidified air stream from the outlet of the evaporator unit.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 13, and 16-18 above, and further in view of Yabe ‘237.
The reference combination as applied to claims 13, and 16-18 above, substantially discloses applicant’s invention as recited by instant claim 19, except for the working temperature range being between 50 and 70 degrees C.
Yabe ‘237 (Fig. 1; paragraph [0035]) discloses a combination evaporator and condenser within a unitary structure, wherein the raw water feed temperature is preheated to an optimal level of 60 degrees C prior to entry into the evaporator unit (see paragraph [0035]) to “improve the efficiency for collecting purified water from raw water”.  It would have been obvious for an artisan at the time of the filing of the application, to optimize the preheating stages of the raw water prior to delivery of the raw water into the evaporator unit of the primary reference combination, in view of Yabe ‘237, to heat the raw water to 60 degrees C, or more, to improve the collection efficiency of the pure water from the raw water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/5-31-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776